United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
DEPARTMENT OF TRANSPORTATION,
New Windsor, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1495
Issued: July 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 9, 2011 appellant, through her attorney, filed a timely appeal from the April 27,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
On appeal, appellant’s attorney contends that OWCP’s April 27, 2011 decision is
contrary to fact and law.
ISSUE
The issue is whether appellant sustained a recurrence of total disability on May 20, 2010
causally related to her accepted October 21, 2009 employment injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on October 21, 2009 appellant, then a 41-year-old transportation
security screener, sustained a neck sprain and displacement of the cervical interverterbral disc
without myelopathy as a result of placing a bag onto a roller system. On December 23, 2009 she
returned to part-time limited-duty work, four hours a day at the employing establishment.
On February 16, 2010 OWCP accepted that appellant sustained a recurrence of disability
on January 29, 2010 due to her October 21, 2009 employment injuries. It authorized a cervical
fusion and discectomy at C5-6 and C6-7 which was performed on February 4, 2010 by
Dr. Steven K. Jacobs, an attending neurosurgeon. OWCP placed appellant on the periodic rolls
effective February 4, 2010.
Appellant accepted the employing establishment’s May 17, 2010 job offer for a part-time
limited-duty transportation security screener position and returned to work on that date. The
position involved working at the exit lane and on an x-ray machine and a queue monitor. The
physical requirements of the position included no lifting, pushing or pulling more than 20
pounds. Appellant was allowed to sit, stand and walk as personally needed. Her work hours
were from 4:00 a.m. to 8:00 a.m., five days a week.
On May 25, 2010 appellant filed a claim (Form CA-2a) alleging that she sustained a
recurrence of disability on May 20, 2010. She stated that at approximately 7:10 a.m. on May 20,
2010 she felt a pop in her neck in the same area as her employment-related neck injury while at
work. Appellant stopped work on May 21, 2010. On the claim form, the employing
establishment contended that she did not report the claimed recurrence of disability until 5:27
p.m., more than eight hours after it occurred. Also, appellant did not seek medical treatment
until four days later.
In a May 18, 2010 medical report, Dr. Valapet Sridaran, a Board-certified physiatrist,
obtained a history of appellant’s cervical treatment and noted her complaints of constant pain and
burning sensation in the middle of her neck and a headache on both sides. He listed findings on
physical examination of the neck and upper extremities. Dr. Sridaran advised that appellant was
temporarily partially disabled. She could return to light-duty work the following week.
In a June 1, 2010 letter, the employing establishment contended that appellant did not
sustain a recurrence of disability due to her October 21, 2009 employment injuries. It asserted
that she was unhappy with her limited-duty work schedule. Appellant provided an inconsistent
history of the claimed recurrence of disability as she initially stated that she felt a pop in her neck
while performing her limited-duty work duties, but later stated that she experienced unbearable
pain after taking a nap at home. The employing establishment submitted affidavits from
employees who stated that appellant did not mention to them that she sustained a recurrence of
disability on the claimed date.
By letter dated June 14, 2010, OWCP determined that appellant’s claim should be treated
as a new traumatic injury claim rather than as a recurrence of disability because it arose from the
new May 20, 2010 incident. The claim was assigned File No. xxxxxx971.

2

In a June 23, 2010 letter, OWCP advised appellant that the evidence submitted was
insufficient to establish her traumatic injury claim. It requested additional factual and medical
evidence.
In a report dated May 24, 2010, Dr. Jacobs noted appellant’s complaints of continuing
pain and numbness in her neck. He listed findings on neurological examination and reviewed
diagnostic test results. Dr. Jacobs advised that appellant had a neck sprain/strain. He opined that
she was 75 percent disabled based on her chronic pain. In a July 9, 2010 report, Dr. Jacobs
stated that appellant did not sustain a new work injury on May 20, 2010 because the pain she
experienced was probably related to the fact that she had not healed from her authorized
February 4, 2010 cervical surgery. He advised that her neck pain on May 20, 2010 was causally
related to and exacerbated by her October 21, 2009 employment injuries. Dr. Jacobs concluded
that appellant was 75 percent disabled based on her chronic pain. In a July 9, 2010 prescription,
he placed her off work through the end of the month.
In a July 13, 2010 report, Dr. Sridaran noted that appellant had increased difficulty with
performing daily tasks and urinary incontinence for well over two years. He listed findings on
physical examination with regard to her neck and upper extremities. Dr. Sridaran advised that
appellant was temporarily totally disabled from work.
Treatment notes from appellant’s physical therapists addressed the treatment of
appellant’s cervical spinal stenosis from January 25 through July 8, 2010.
On August 3, 2010 OWCP advised appellant that her recurrence claim had been
erroneously treated as a new traumatic injury claim. The claim was converted back to a
recurrence claim under the current File No. xxxxxx231. On August 4, 2010 OWCP addressed
the factual and medical evidence appellant needed to submit in support of her recurrence claim.
In an August 6, 2010 letter, appellant described the May 20, 2010 incident. While sitting
at an x-ray machine, she felt a twinge of pain in her neck. Appellant did not tell anyone about
her pain because she thought it was part of the healing process. Later in the afternoon, she took a
nap at home. Appellant awoke with a stiff neck and was unable to move it. She telephoned her
case nurse who advised her not to go to work until she was evaluated by her physician, which
was not until May 24, 2010 when she was evaluated by Dr. Jacobs who placed her off work
through September 9, 2010. Appellant stated that, following her return to work on May 17,
2010, she continued to experience pain in her neck that radiated to her shoulders and upper back.
In an August 9, 2010 report, Dr. Jacobs reiterated his prior opinion that appellant’s neck
pain on May 20, 2010 did not constitute a new injury, but rather it was an exacerbation of her
October 21, 2009 employment injuries. In a report dated September 7, 2010, he listed findings
on neurological examination and diagnosed brachial neuritis or radiculitis not otherwise
specified. Dr. Jacobs ordered magnetic resonance imaging (MRI) scans of the cervical and
thoracic spines in light of appellant’s persistent neck and upper back pain.
In a report dated August 10, 2010, Dr. Sridaran listed findings on physical examination
with regard to appellant’s neck and upper back and torso. He advised that she was totally
disabled for work.

3

In a September 29, 2010 decision, OWCP denied appellant’s recurrence of disability
claim. The factual and medical evidence was found insufficient to establish that her total
disability on May 20, 2010 was due to her October 21, 2009 employment injuries.
On October 27, 2010 appellant requested an oral hearing before an OWCP hearing
representative.
In an October 1, 2010 report, Dr. Phillip A. Baum, a Board-certified radiologist, advised
that an MRI scan of the cervical spine revealed appellant was status post anterior cervical
discectomy bony and hardware fusion at C5-C6 and C6-C7. Minor posterior bony proliferation
at C5-C6 was unchanged without spinal cord deformity. There was slight progressive mild bony
proliferation at right C6-C7 with slight progressive mild deformity of the right anterior spinal
cord. There was minimal mild cervical spondylosis elsewhere. No other mass effect or
displacement of neural structure was noted. Minor multilevel anteroretrolisthesis scoliosis was
noted. Probable element of red bone marrow recruitment was unchanged and unlikely of
significance given its stability.
In an October 2, 2010 report, Dr. Michael S. Silber, a Board-certified radiologist, advised
that an MRI scan of the thoracic spine was slightly limited due to artifact inferiorly. The
remainder of the examination was unremarkable.
In prescriptions dated October 11, 2010, Dr. Jacobs placed appellant off work for three
months due to cervical radiculopathy. On October 26, 2010 he advised that her need to undergo
physical therapy and trigger point injections to treat her neck sprain/strain was causally related to
the May 20, 2010 injury. Dr. Jacobs stated that this injury exacerbated her October 21, 2009
employment-related conditions. In a form report also dated October 26, 2010, he indicated with
an affirmative mark that appellant had a musculoskeletal strain that was caused or aggravated by
an employment activity. On November 2, 2010 Dr. Jacobs advised that she was unable to work
through January 11, 2011. On December 6, 2010 he released appellant to return to limited-duty
work with restrictions for three months. In a February 15, 2011 report, Dr. Jacobs listed findings
on neurological examination and advised that appellant sustained an injury on May 20, 2010
when she hyperextended her neck. Since this injury, appellant suffered from severe neck pain.
In a February 24, 2011 prescription, Dr. Jacobs ordered physical therapy to treat her neck injury.
On April 4, 2011 he advised that appellant complained about severe and progressive neck pain.
She had weakness and sensory loss. Dr. Jacobs ordered an updated cervical MRI scan and
concluded that appellant was unable to return to work. On April 8, 2011 he prescribed physical
therapy for her neck pain.
In reports dated October 18 and November 15, 2010, Dr. Sridaran noted appellant’s
complaints of increasing neck pain, headache and bilateral upper extremity weakness and pain.
He listed findings on physical and neurological examination which included pain, passive and
restricted range of motion and paravertebral tenderness on both sides of the neck, and moderate
wasting, weakness and sensory deficit of the upper extremities. Dr. Sridaran reviewed an
October 1, 2010 MRI scan of the cervical spine which revealed postsurgical changes at C6-C7
and possibly in the C5-C6 area, and decreased enhancement suggesting scar formation at the C6
and C7 levels. He advised appellant to remain active and follow-up with Dr. Jacobs for
interventional spinal treatments. In a December 13, 2010 report, Dr. Sridaran listed findings on

4

physical examination and diagnosed chronic cervical radiculopathy and pain syndrome and
paresthesia of the right hand. He advised that appellant was status post cervical discectomy and
fusion. On January 10, 2011 Dr. Sridaran reported that she had failed cervical surgery
syndrome, occipital neuralgia and secondary right shoulder region pain due to bursitis/tendinitis.
He stated that appellant could continue to work four hours a day with restrictions. In a
February 28, 2011 report, Dr. Sridaran reiterated his opinion that she could work four hours a
day with restrictions.
In reports dated November 4 and 18, 2010, Dr. Marc J. Rosenblatt, a Board-certified
physiatrist, related that appellant received cervical trigger point injections on these dates.
In a November 30, 2010 report, a physical therapist advised that a functional capacity
evaluation revealed that appellant was able to tolerate sitting for 20 minutes with breaks every 45
minutes. She was able to stand for a maximum of 120 minutes with rest breaks after 60 minutes.
Appellant was able to perform light work with additional limitations on lifting and overhead
activities. In progress notes dated March 2 and April 15, 2011, appellant’s physical therapists
addressed the treatment of her back and neck pain.
A March 3, 2011 report from a physician whose signature is illegible addressed the
treatment of appellant’s cervical conditions and shoulder pain with physical therapy.
At a February 14, 2011 hearing, appellant testified that on May 20, 2010 she was
performing her limited-duty work as she sat in a chair at an x-ray machine. She looked up to see
the monitor and side to side to see passengers loading their bags through the machine. Appellant
felt a pop in her neck. She finished her shift without mentioning her neck pain to a lead screener.
Appellant went home and took pain medication and a nap hoping to relieve her symptom.
Because she could not move her neck when she awakened, she sought medical treatment.
In an April 27, 2011 decision, an OWCP hearing representative affirmed the denial of
appellant’s recurrence claim on the grounds that she identified a new traumatic injury. He stated
that Dr. Jacobs’ medical opinion that appellant sustained a new injury on May 20, 2010 was
unequivocal. As a result, the hearing representative determined that there was no basis for
finding a spontaneous worsening of an accepted injury or that appellant’s light-duty requirements
changed such that she was required to work beyond her physical restrictions. He concluded that
appellant did not sustain a recurrence of total disability as of May 20, 2010. Upon return of the
case record, OWCP was instructed to reopen her traumatic injury claim under File No.
xxxxxx971 for further development as deemed necessary and issue an appropriate decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
2

20 C.F.R. § 10.5(x).

5

or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.3
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.4
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.5
ANALYSIS
OWCP accepted that appellant sustained a neck sprain and displacement of the cervical
interverterbral disc without myelopathy while working as a transportation security screener on
October 21, 2009. Following this injury, she returned to part-time light-duty work. Appellant
filed a recurrence claim for total disability commencing May 20, 2010. She alleged that on that
date she felt pain in her neck while sitting at an x-ray machine monitoring passengers’ bags at
work which caused her to reinjure her neck. In reports dated October 26, 2010 and February 15,
2011, Dr. Jacobs stated that on May 20, 2010 appellant hyperextended her neck which resulted in
a neck sprain/strain that required physical therapy and trigger point injections. He opined that
this injury exacerbated the October 21, 2009 employment conditions. As OWCP’s hearing
representative explained, this would be considered a new injury based on this evidence since a
new work factor was identified as the cause of the May 20, 2010 injury. The hearing
representative instructed OWCP to reopen appellant’s traumatic injury claim under File No.
xxxxxx971 for the new injury.6 While appellant’s May 20, 2010 work stoppage may have been

3

Id.

4

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman,
38 ECAB 222, 227 (1986).
5

James H. Botts, 50 ECAB 265 (1999).

6

A claim based on new employment incidents or exposures, even if the same part of the body previously injured
is involved, is a new injury. B.B., Docket No. 09-1858 (issued April 16, 2010); see also Federal (FECA) Procedure
Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(2) (May 1997).

6

due to her new exposure in the work environment, the issue of whether she has established a new
traumatic injury is not an issue currently before the Board as it is in an interlocutory posture.7
As to the recurrence of disability claim, appellant has not alleged a change in the nature
and extent of her light-duty job requirements. Instead, she attributed her recurrence of disability
to a change in the nature and extent of her employment-related conditions. Appellant must
provide medical evidence to establish that she was disabled due to a worsening of her accepted
work-related conditions. The Board finds that she has not met her burden of proof in
establishing her claim.
Dr. Jacobs’ May 24 and November 2, 2010 and April 4, 2011 reports, and July 9 and
October 11, 2010 prescriptions found that appellant was totally disabled for work, but failed to
provide any rationale explaining how the accepted injuries caused her disability. Similarly, in
his report dated October 26, 2010 and prescriptions dated February 24 and April 8, 2011,
Dr. Jacob did not explain how appellant’s current neck pain and musculoskeletal strain and need
for medical treatment were causally related to the accepted injuries. Medical evidence offering
no opinion as to the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.8 Further, the Board has consistently held that pain is a symptom, not a
compensable medical diagnosis.9 Dr. Jacobs’ July 9 and August 9, 2010 reports found that
appellant’s neck pain on May 20, 2010 did not constitute a new injury, rather it was caused or
exacerbated by the October 21, 2009 employment injuries “probably” due to the fact that she had
not healed from her February 4, 2010 cervical surgery. The Board finds that Dr. Jacobs provided
a speculative opinion on causal relation. In order to be of probative value, medical opinions
should be expressed in terms of a reasonable degree of medical certainty.10 Furthermore, the
Board has held that medical opinions which are speculative or equivocal are of diminished
probative value.11 Dr. Jacobs did not provide adequate medical rationale for his opinion on how
appellant’s authorized cervical surgery caused or contributed to her current neck condition.12
7

See 20 C.F.R. § 501.2(c)(2). As was noted above, following the hearing representative’s April 27, 2011
decision, OWCP, in a September 14, 2011 decision, denied appellant’s traumatic injury claim. It found that the
medical evidence was insufficient to establish that she sustained an injury causally related to the accepted May 20,
2010 employment incident. In an April 12, 2012 decision, an OWCP hearing representative set aside the
September 14, 2011 decision and remanded the case to OWCP. It found that while the medical evidence submitted
by appellant was not sufficient to discharge her burden of proof to establish her entitlement to compensation
benefits, it was sufficient to require OWCP to further develop the medical evidence.
8

A.D., 58 ECAB 159 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Willie M. Miller, 53 ECAB 697 (2002);
Michael E. Smith, 50 ECAB 313 (1999).
9

C.F., Docket No. 08-1102 (issued October 10, 2008); Robert Broome, 55 ECAB 339, 342 (2004).

10

See Roy L. Humphrey, 57 ECAB 238 (2005) (to be probative, the medical opinion must be of reasonable
medical certainty and supported by medical rationale).
11

See S.E., Docket No. 08-2214 (issued May 6, 2009) (the Board has generally held that opinions such as the
condition is probably related, most likely related or could be related are speculative and diminish the probative value
of the medical opinion); Cecelia M. Corley, 56 ECAB 662 (2005) (medical opinions which are speculative or
equivocal are of diminished probative value).
12

See Robert Broome, supra note 9.

7

None of his other reports addressed how the claimed recurrence of disability was caused by the
accepted injuries.13 For the stated reasons, the Board finds that Dr. Jacobs’ reports are
insufficient to establish appellant’s burden of proof.
Dr. Sridaran’s July 13 and August 10, 2010 reports found that appellant was totally
disabled for work. Although he found that she was totally disabled, he did not express an
opinion as to whether and how her disability on the claimed date was causally related to the
accepted employment injuries.14 The other reports from Dr. Sridaran failed to address whether
appellant sustained total disability for work on the claimed date due to the accepted employment
injuries.15 The Board finds that his reports are insufficient to establish her claim.
Similarly, the diagnostic test results of Dr. Baum and Dr. Silber regarding appellant’s
cervical and thoracic spine conditions and Dr. Rosenblatt’s reports concerning her cervical
treatment are insufficient to establish her claim for a recurrence of total disability. This evidence
does not contain any opinion addressing her disability on May 20, 2010 or how any disability
was causally related to the accepted injuries.16
The March 3, 2011 report lacks any probative medical value because the physician’s
signature is illegible. The Board has held that medical reports lacking proper identification do
not constitute probative medical evidence.17
The reports and progress notes from appellant’s physical therapists are of no probative
value because a physical therapist is not a “physician” as defined under FECA.18
Appellant has not met her burden of proof in establishing that there was a change in the
nature and extent of the injury-related conditions or a change in the nature and extent of the
limited light-duty requirements which would prohibit her from performing the limited light-duty
position she assumed after she returned to work.
On appeal, appellant’s attorney contended, without explanation, that OWCP’s hearing
representative’s decision was contrary to fact and law. For the reasons stated above, the Board
finds that appellant did not submit sufficient medical evidence establishing that she sustained a
recurrence of disability as of May 20, 2010 due to her accepted October 21, 2009 employment
injuries.

13

See cases cited supra note 8.

14

Id.

15

Id.

16

Id.

17

R.M., 59 ECAB 690, 693 (2008).

18

See 5 U.S.C. § 8101(2); A.C., Docket No. 08-1453 (issued November 18, 2008).

8

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of total disability on May 20, 2010 causally related to her accepted
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the April 27, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

9

